DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 In claim 1, line 13, “plurality of layers” has been changed to “the plurality of layers”

				Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 7 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a second memory cell which is provided on the first memory cell and includes a second stacked structure, wherein each of the first stacked structure and the second stacked structure has a structure in which a plurality of layers including a first magnetic layer having a perpendicular magnetization and having a variable magnetization direction, a second magnetic layer having a fixed magnetization direction, and a nonmagnetic layer provided between the first magnetic layer and the second magnetic layer are stacked, the plurality of layers included in each of the first stacked structure and the second stacked structure include a predetermined layer, and the predetermined layer included in the first stacked structure and the predetermined layer included in the second stacked structure have different thicknesses as recited in claim 1.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826